Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 11, 2019


                                      No. 04-18-00099-CV

                           IN THE INTEREST OF Z.M.M., a Child,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00639
                          Honorable Richard Garcia, Judge Presiding

                                            ORDER

        On June 27, 2019, the Supreme Court of Texas issued the mandate in this appeal in which
it reversed our decision and remanded the matter to this court. See In re Z.M.M., No. 18-0734,
2019 WL 2147266 (Tex. May 17, 2019). Specifically, the supreme court held that we erred in
failing to address appellant’s challenge as to section 161.001(b)(1)(D) of the Texas Family Code
and in failing to address the merits of section 161.001(d) of the Texas Family Code as it relates
to termination of appellant’s parental rights under section 161.001(b)(1)(O) of the Texas Family
Code. The supreme court remanded the case to us for further proceedings consistent with the
supreme court’s opinion and the supreme court’s opinion in In re N.G., No. 18-0508, 2019 WL
2147263 (Tex. May 17, 2019). Accordingly, we ORDER that the parties may file supplemental
briefs in this court in light of the decision in this case by the Supreme Court of Texas.

         We ORDER appellant to file his supplemental brief, if any, in this court on or before July
31, 2019. Appellee’s supplemental brief, if any, will be due in this court twenty days after the
date appellant’s supplemental brief is filed. If either party chooses not to file a supplemental
brief, that party is ORDERED to notify this court of such fact in writing on or before July 22,
2019. If appellant decides not to file a supplemental brief, appellee may still file a supplemental
brief, and such brief will be due twenty days after the date appellant advises this court in writing
that he does not intend to file a supplemental brief.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court